DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 5, 13 is a relative term which renders the claim indefinite.  The term “substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9, 12, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120265847 A1  Swenson; Erik R. et al. (hereafter Swenson).
Regarding claim 1, Swenson discloses A method comprising (i.e.Fig.1): converting, by a computing device (i.e.Fig.2), a file comprising content into a first modified file that includes the content of the file (i.e.Fig.4, 5, [61]-[62], wherein the original server provides a source file to video optimizer, in which the transcoding engine modifies the file and the transcoder is the converter), wherein the first modified file has a first file size and is associated with a first bandwidth range (i.e.[39], [42], wherein the video file with the profile from optimizer 106, before to video detector 104 comprises the first size and range of bitrate); converting, by the computing device, the file into a second modified file that includes the content of the file (i.e.[43], wherein the adaptive bit rate engine in video detector 104 creates a new profile for received optimized video from optimizer 106), wherein the second modified file has a second file size different from the first file size and is associated with a second bandwidth range different from the first bandwidth range (i.e.[43], wherein the adaptive bit rate engine as the second converter creates a new profile comprising second size and bitrate range as the second file size and bitrate range); and providing, by the computing device, based on a bandwidth 
Regarding claims 4, 12, Swenson discloses The method of claim 1, wherein the providing one of the first modified file or the second modified file to the user device comprising at least one of: based on the bandwidth available to the user device satisfying a threshold, providing the first modified file to the user device; or based on the bandwidth available to the user device not satisfying the threshold, providing the second modified file to the user device (i.e.[42]).
Regarding claims 7, 15, Swenson discloses The method of claim 1, wherein the providing one of the first modified file or the second modified file is further based on a display capability of the user device (i.e.[23]).
Regarding claims 8, 16, Swenson discloses The method of claim 1, wherein the first modified file and the second modified file have at least one of a different encoding format, a different resolution, a different bitrate, or a different image quality (i.e.[33]).
Regarding claim 9, see the rejection for claim 1. Swenson further discloses one or more processors; and memory storing instructions that, when executed by the one or more processors (i.e.Fig.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 10, 11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson, and further in view of US 20060120312 A1 Yamauchi; Hitoshi et al. (hereafter Yamauchi).
Regarding claims 2, 10, Yamauchi teaches The method of claim 1, further comprising: based on determining a change in a measured data transfer speed of the user device, associating the first modified file with a third bandwidth range; and providing, by the computing device and based on the third bandwidth range, the first modified file to the user device (i.e.[16], [21]-[22], wherein the spare, range is the third range).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Swenson to include the teaching of Yamauchi, in order to improve the efficiency of optimizing the link speed, as identified by Yamauchi (i.e.[08]).
Regarding claims 3, 11, Yamauchi teaches The method of claim 1, wherein the first modified file has a first image quality, and wherein the second modified file has a second image quality that is different from the first image quality (i.e.[06]).

Swenson fails to disclose based on determining a change in a measured data transfer speed of a user device, associating the modified file with a second bandwidth range. 
However, Yamauchi teaches based on determining a change in a measured data transfer speed of a user device, associating the modified file with a second bandwidth range (i.e.[16], [48]-[50], wherein the particular range is the first and the unoccupied is the second range).
Regarding claims 18, Swenson discloses The method of claim 17, wherein the modified file is a first modified file having a first file size, and wherein the method further comprises: converting, by the computing device, the file into a second modified file that includes the content of the file, wherein the second modified file has a second file size different from the first file size and is associated with a third bandwidth range different from the first bandwidth range (i.e.Fig.4, 5, [61]-[62]); and providing, by the computing device and based on a bandwidth available to the user device, one of the first modified file or the second modified file to the user device(i.e.[21], [43])
Regarding claim 19, Yamauchi teaches The method of claim 17, wherein the associating the modified file with the second bandwidth range comprises, based on determining that the measured data transfer speed of the user device has decreased, associating the modified file 
Regarding claim 20, Yamauchi teaches The method of claim 17, wherein the associating the modified file with the second bandwidth range comprises, based on determining that the measured data transfer speed of the user device has increased, associating the modified file with the second bandwidth range that has one of a higher maximum bandwidth or a higher minimum bandwidth (i.e.Fig.3).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson, in view of Yamauchi, and further in view of US 20030174700 A1 Ofek, Yoram et al. (hereafter Ofek).
Regarding claim 5, Ofek teaches The method of claim 4, wherein a transfer time associated with providing the first modified file is substantially same as a transfer time associated with providing the second modified file (i.e.Fig.1, [51], [53]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Swenson, Yamauchi and Ofek before him/her, to modify the method disclosed by Swenson to include the teaching in the same field of endeavor of Yamauchi and Ofek, in order to improve the efficiency of optimizing the link speed, as identified by Yamauchi (i.e.[08]), and to control the level of packet traffic in predefined time intervals and secure the flow of data, as identified by Ofek (i.e.[19]).
Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson, and further in view of US 20140029615 A1 Baldwin; Christopher et al. (hereafter Baldwin).
Regarding claims 6, 14, Baldwin teaches The method of claim 1, further comprising: generating, by the computing device, a mapping of a plurality of file classes to a plurality of bandwidth ranges, wherein the plurality of bandwidth ranges comprise the first bandwidth range and the second bandwidth range (i.e.[40]).
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swenson, and further in view of Ofek.
Regarding claim 13, Ofek teaches The apparatus of claim 12, wherein a transfer time associated with providing the first modified file is substantially same as a transfer time associated with providing the second modified file (i.e.Fig.1, [51], [53]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Swenson to include the teaching of Ofek, in order to control the level of packet traffic in predefined time intervals and secure the flow of data, as identified by Ofek (i.e.[19]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130282917 A1, US 20140297804 A1, US 20200304587 A1.
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/              Primary Examiner, Art Unit 2487